Name: 78/1028/EEC: Council Decision of 18 December 1978 setting up an Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: health;  teaching;  EU institutions and European civil service;  information and information processing;  education;  European Union law
 Date Published: 1978-12-23

 Avis juridique important|31978D102878/1028/EEC: Council Decision of 18 December 1978 setting up an Advisory Committee on Veterinary Training Official Journal L 362 , 23/12/1978 P. 0010 - 0011 Finnish special edition: Chapter 16 Volume 1 P. 0043 Greek special edition: Chapter 05 Volume 3 P. 0157 Swedish special edition: Chapter 16 Volume 1 P. 0043 Spanish special edition: Chapter 06 Volume 2 P. 0059 Portuguese special edition Chapter 06 Volume 2 P. 0059 COUNCIL DECISION of 18 December 1978 setting up an Advisory Committee on Veterinary Training (78/1028/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, in its resolution of 6 June 1974 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications, the Council declared itself in favour of the establishment of advisory committees; Whereas, in the context of the mutual recognition of diplomas, certificates and other evidence of formal qualifications and the coordination of the conditions for taking up and pursuing activities as a veterinary surgeon, it is important to ensure a comparably high standard of training; Whereas, to contribute to the achievement of this objective, it is desirable to set up an Advisory Committee to advise the Commission, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on Veterinary Training, hereinafter called "the Committee", shall be set up within the Commission. Article 2 1. The task of the Committee shall be to help to ensure a comparably high standard of veterinary training in the Community. 2. It shall carry out this task in particular by the following means: - exchange of comprehensive information as to the training methods and the content, level and structure of theoretical and practical courses provided in the Member States, - discussion and consultation with the object of developing common approaches to the standard to be attained in the training of veterinary surgeons and, as appropriate, to the structure and content of such training, - keeping under review the adaptation of veterinary training to developments in veterinary science and teaching methods. 3. The Committee shall communicate to the Commission and the Member States its opinions and recommendations including, when it considers it appropriate, suggestions for amendments to be made to the Articles relating to veterinary training in Directives 78/1026/EEC (1) and 78/1027/EEC (2). 4. The Committee shall also advise the Commission on any matter which the Commission may refer to it in relation to veterinary training. Article 3 1. The Committee shall consist of three experts from each Member State, as follows: - one expert from the practising profession, - one expert from the veterinary science teaching institutions, - one expert from the competent authorities of the Member States. 2. There shall be an alternate for each member. Alternates may attend the meetings of the Committee. 3. The members and alternates referred to in paragraphs 1 and 2 shall be nominated by the Member States. The members referred to in the first and second indents of paragraph 1 and their alternates shall be nominated upon the proposal of the practising profession and the veterinary teaching institutions. The members and alternates thus nominated shall be appointed by the Council. (1)See page 1 of this Official Journal. (2)See page 7 of this Official Journal. Article 4 1. The term of office of a member of the Committee shall be three years. After the expiry of this period the members of the Committee shall remain in office until replacements have been provided for or their term of office is renewed. 2. The term of office of a member may end before the expiry of three years by virtue of resignation or death of the member, or his replacement by another person, in accordance with the procedure described in Article 3. Such an appointment would be for the remainder of the term of office. Article 5 The Committee shall elect a chairman and two deputy chairmen from its own membership. It shall adopt its own rules of procedure. The agenda for meetings shall be drawn up by the chairman of the Committee in consultation with the Commission. Article 6 The Committee may set up working parties and call upon and allow observers of experts to assist it in connection with all the special aspects of its work. Article 7 The secretariat for the Committee shall be provided by the Commission. Done at Brussels, 18 December 1978. For the Council The President H.-D. GENSCHER